Citation Nr: 0200899	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  95-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a right shoulder disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder.

3.  Entitlement to a compensable evaluation for residuals of 
a stress fracture, right tibia.

4.  Entitlement to a compensable evaluation for residuals of 
a stress fracture, left tibia.

5.  Entitlement to an evaluation in excess of 30 percent for 
a skin disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to June 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which granted service connection for a 
right shoulder disorder, a right knee disorder, athlete's 
foot (now diagnosed as tinea pedis and tinea cruris), and 
stress fractures of both legs, among other things.  A 10 
percent disability rating was assigned for the right shoulder 
disorder, but was subsequently increased to 20 percent by a 
June 1997 rating decision, and then to 30 percent by an 
August 1998 rating decision.  Non-compensable (zero percent) 
disability ratings were assigned for the other disabilities.  
However, the assigned rating for the right knee disorder was 
subsequently increased to 10 percent by the June 1997 rating 
decision.  This decision also increased the assigned 
disability rating for the tinea pedis to 30 percent.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  In this case, a review of the evidence 
shows that rather than provide a staged rating for discrete 
intervals during the pendency of the appeal, the RO made the 
highest rating award it found was warranted retroactive to 
the earliest effective date assignable.  It is evident that 
the RO's rating action contemplated all relevant evidence on 
file.  The substantive adjudicative considerations in 
Fenderson, supra, have been fully satisfied by the RO's 
rating actions.

The veteran provided testimony at personal hearings conducted 
before the RO in April 1997, and before the undersigned Board 
Member in March 1999.  Transcripts of both hearings are of 
record.

The Board remanded this case to the RO in May 1999 for 
further development.  The veteran was accorded examinations 
for disability evaluation purposes in October 1999 and again 
in May 2000.  The case has now been returned for appellate 
review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The right shoulder disability is currently manifested by 
recurrent subluxation, weakness, easy fatigability, and pain 
on motion with flexion and abduction greater than 80 degrees; 
X-rays are negative for any bone or soft tissue abnormality 
and there is no evidence of fibrous union, nonunion or loss 
of head of the humerus.

3.  The veteran is right handed.

4.  The veteran's service-connected chondromalacia of the 
right knee is currently productive of slight impairment of 
that knee, as manifested by complaints of pain and some 
crepitus with normal X-rays.

5.  The service-connected residuals of right and left tibia 
stress fractures are manifested by occasional complaints of 
pain on overuse; however, neither malunion of the tibia or 
related knee or ankle disability or a related functional loss 
to a compensable degree due to pain is demonstrated.

6.  The service-connected skin disorder is manifested by 
exudation, and/or constant itching, and extensive lesions; 
however, ulcerations, extensive exfoliation, crusting, or 
systemic and nervous manifestations, or exceptional 
repugnance has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.41, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5200, 5201, 5202, and 
5203 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Codes 
5257, 5260 and 5261 (2001).

3.  The schedular criteria for a compensable evaluation for 
stress fracture of the right tibia have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5260, 5261, 5262, 5263 (2001). 

4.  The schedular criteria for a compensable evaluation for 
stress fracture of the left tibia have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.59, 4.71, 4.71a, 
Diagnostic Codes 260, 5261, 5262, 5263 (2001).

5.  The schedular criteria for an evaluation in excess of 30 
percent for tinea pedis and tinea cruris have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4, § 4.118, Diagnostic Code 7899- 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA); 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  On August 29, 2001, VA 
issued regulations implementing the provisions of the VCAA 
"to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

The VCAA provides new requirements regarding notice to an 
appellant and any representative and specified duties to 
assist in the development of a claim.  By virtue of the 
information contained in the rating decision, statement of 
the case, supplemental statements of the case, and letters 
and instructions that were provided to the veteran during the 
pendency of the appeal, he was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claims.  Also, the veteran has been afforded 
the opportunity to submit/identify evidence and argument.  He 
has also testified both at the RO and before the Board in 
Washington, D.C.  He has also undergone numerous VA 
examinations which specifically addressed the claims on 
appeal.  The veteran has not referenced additional, available 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of these claims.  The RO requested 
information from the veteran and made efforts to secure for 
review all evidence and records identified by the veteran as 
plausibly relevant to his pending claims.  VA has fulfilled 
its duty to assist in the development of the claim.


Legal criteria.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on 
average impairment of earning capacity.  38 U.S.C.A. §§ 1155; 
38 C.F.R. Part 4, § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59. Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 
4.20, 4.27 (2001).  See Lendenmann v. Principi, 3 Vet. App. 
345, 349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (2001).

Arthritis due to trauma under Diagnostic Code 5010 
substantiated by X-ray findings is rated as degenerative 
arthritis under 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Code, a rating of 10 percent is 
warranted for each major joint or groups of joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

Right Shoulder.  Under the laws administered by VA, 
disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  In the instant case, the veteran's right 
shoulder is considered the major upper extremity.

Under Diagnostic Code 5200, a 30 percent rating is warranted 
for favorable ankylosis of the scapulohumeral articulation of 
the major upper extremity.  Ankylosis is considered to be 
favorable when abduction is possible to 60 degrees and the 
individual can reach his or her mouth and head.  Ankylosis of 
the scapulohumeral articulation of the major upper extremity 
which is intermediate between favorable and unfavorable 
ankylosis warrants a 40 percent evaluation.  A 50 percent 
evaluation requires unfavorable ankylosis.  Ankylosis is 
considered to be unfavorable when abduction is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5200.

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of the major arm when motion is 
possible to the shoulder level.  A 30 percent rating requires 
that motion be limited to midway between the side and 
shoulder level.  A 40 percent rating requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for malunion of the humerus of the major upper extremity with 
moderate deformity, or for infrequent episodes of dislocation 
of the scapulohumeral joint of the major upper extremity with 
guarding of movement only at the shoulder level.  A 30 
percent rating requires malunion of the humerus with marked 
deformity, or frequent episodes of dislocation and guarding 
of all arm movements.  A 50 percent rating is warranted for 
fibrous union of the humerus.  A 60 percent rating requires 
nonunion of the humerus (a false, flail joint).  An 80 
percent rating is assigned when there is loss of head of the 
humerus (flail shoulder).  38 C.F.R. § 4.71a, Code 5202.

Under Diagnostic Code 5203, a 20 percent rating requires 
nonunion of the clavicle or scapula with loose movement or 
dislocation.  The maximum schedular rating available under 
this diagnostic code is 20 percent.  Therefore, this Code 
does not provide a basis for assignment of a disability 
rating in excess of 30 percent.

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse.  For 
the purpose of rating disability from arthritis, the shoulder 
is considered a major joint.  38 C.F.R. § 4.45; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

The general counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  In August 
1998, VA general counsel issued VAOPGCPREC 9-98.  In this 
opinion, General Counsel, citing Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), held that even if the claimant 
technically has full range of motion but the motion is 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Code 5003 and section 4.59 would be available.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

On VA examination in August 1994, the examiner noted that the 
veteran injured his right shoulder approximately one year 
prior to examination.  Since that time he had complained of 
instability and subluxation, and exertionally related right 
shoulder pain.  Examination of the right shoulder revealed no 
anatomic deformities, swelling, or muscular atrophy.  There 
was mild rotational crepitus and moderate anterior 
instability with significant apprehension noted.  Range of 
motion (ROM) was flexion to 160 degrees with some pain on 
motion; extension to 60 degrees; abduction to 170 degrees, 
with some pain on motion; adduction to 70 degrees; and 
internal and external rotation to 80 degrees.  X-rays 
revealed mild to moderate osteoarthritis involving the 
acroclavicular and glenohumeral joints without evidence of a 
fracture or subluxation, mild to moderate degenerative joint 
disease.  The diagnosis was a history of right shoulder, 
anterior subluxation.

By rating action in September 1994, service connection was 
granted for instability and subluxation, right shoulder, with 
a 10 percent rating assigned under Diagnostic Code 5203, from 
June 30, 1994, the day after the veteran's separation from 
service.

The veteran disagreed with this initial rating in March 1994.

A VA examination of the right shoulder in September 1996, 
revealed no deformities, swelling, tenderness, or crepitus on 
motion.  Abduction and flexion were to 180 degrees, and 
internal and external rotation were to 90 degrees with no 
objective evidence of pain, although the veteran stated it 
was painful.  There was anterior subluxation of the head of 
the humerus on adduction against resistance.  The diagnosis 
was degenerative joint disease, right acromioclavicular and 
glenohumeral joints; anterior subluxation, right humeral head 
on adduction, right shoulder joint.

On VA examination in May 1997, the examiner noted some 
tenderness to palpation over the anterior right shoulder, 
with no swelling, or deformities.  ROM was flexion to 80 
degrees; abduction to 90 degrees; internal rotation to 20 
degrees, and external rotation to 45 degrees.  There were 
complaints of pain at extremes of all motion of the right 
shoulder.  The diagnosis was recurrent right shoulder 
subluxation with persistent pain on motion, and limitation of 
motion as noted.

A hearing was held before a hearing officer at the RO in 
April 1997.  The veteran, in essence, testified that his 
disorders warranted higher ratings than those assigned.

By rating action in June 1997, the 10 percent rating assigned 
for the right shoulder disorder was increased to 20 percent 
under Diagnostic Code 5203.  The effective date remained from 
the day after separation.

On VA examination in May 1998, the examiner noted some 
tenderness to palpation over the anterior right shoulder, 
with no swelling, or deformities.  ROM was flexion to 110 
degrees; abduction to 102 degrees; and, internal and external 
rotation to 90 degrees.  The veteran appeared in considerable 
pain and flinched with pain over the last 20 degrees of 
flexion, abduction and external rotation.  Apprehension test 
was positive.  The head of the humerus could be moved back 
and forth actively and passively.  The diagnosis was right 
shoulder subluxation with mild instability.

By rating action in August 1998, the veteran's right shoulder 
disorder was listed as recurrent subluxation of right 
shoulder with degenerative joint disease and a 30 percent 
rating under Diagnostic Code 5202  was assigned effective as 
of June 30, 1994.

In a hearing at the Board in March 1999, the veteran in 
essence testified that his disabilities continued to worsen.

Subsequently the Board remanded the claims to the RO for 
further development, including a comprehensive examination.

On VA examination in October 1999, the examiner noted the 
veteran had not had surgery for his right shoulder.  The 
right shoulder was described as a very loose joint, which 
moved freely back and forth with obvious subluxation.  ROM 
revealed arm raising to only 85 degrees; and internal and 
external rotation to 35 degrees with some pain.   X-rays were 
normal with no osseous abnormalities.  The diagnosis was 
right shoulder subluxation.

On VA examination in May 2000, forward flexion and abduction 
were possible to 160 degrees and internal and external 
rotation were to 80 degrees.  However, the examiner noted the 
veteran had pain on motion with flexion and abduction greater 
than 80 degrees and that there was increased pain with 
repeated ROM with flexion greater than 50 degrees and 
abduction greater than 45 degrees.  No tenderness or 
inflammation around the shoulder joint was noted.  The 
diagnosis was right shoulder dislocation from 1993.  The 
examiner opined that the pain and symptoms were more likely 
than not representative of a rotator cuff tendinitis than a 
degenerative process.  Shoulder x-rays did not show any 
abnormalities.  However, there could be symptoms of 
impingement with rotator cup tendinitis that may not show up 
on x-rays.

As noted above, the veteran's right shoulder disability has 
been rated as 30 percent disabling since his release from 
service under Diagnostic Code 5202.  Under this code, a 30 
percent rating contemplates malunion of the humerus with 
marked deformity, or frequent episodes of dislocation and 
guarding of all arm movements.  A higher rating under this 
code requires fibrous union of the humerus, or nonunion of 
the humerus (a false, flail joint), or loss of the head of 
the humerus (flail shoulder).  38 C.F.R. § 4.71a, Code 5202.  
The veteran has testified that his shoulder comes out of 
joint "a couple times during the daytime."  However, he can 
put it back in, "it goes back into place."  He has not had 
any surgery, and current x-rays do not reveal any 
abnormalities suggestive of a degenerative process.  In fact, 
the examiner in May 2000 said that the shoulder pain, "is 
more likely than not representative of rotator cuff 
tendinitis rather than a degenerative process of the right 
shoulder."  None of the x-rays taken show any evidence of 
impairment of the humerus, fibrous union, nonunion or loss of 
the head of the humerus.  Therefore, the preponderance of the 
evidence is against an evaluation in excess of 30 percent 
under Diagnostic Code 5202.

Under Diagnostic Code 5201, a 30 percent rating requires that 
motion be limited to midway between the side and shoulder 
level.  A higher rating under this code based on limitation 
of motion requires that motion be limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
Board is cognizant that the veteran has repeatedly indicated 
that he has pain with movement.  Nevertheless, there is no 
evidence of limitation of motion of the arm to 25 degrees 
from the side.  Examination in May 2000 indicated that 
forward flexion and abduction were possible to 160 degrees 
and internal and external rotation were to 80 degrees.  
However, the examiner noted the veteran had pain on motion 
with flexion and abduction greater than 80 degrees and that 
there was increased pain with repeated ROM with flexion 
greater than 50 degrees and abduction greater than 45 
degrees.  Thus, even taking into consideration the increased 
pain with repeated motion, the veteran's arm is not limited 
to 25 degrees from his side.

An increased evaluation under Diagnostic Code 5200 is not 
warranted as there is no evidence shown of any ankylosis.  
Nor is an additional disability rating under Diagnostic Code 
5003 warranted as there is no objective evidence of arthritis 
shown.

The Board also notes that an evaluation in excess of 30 
percent is not possible under Diagnostic Code 5203, as 20 
percent is the maximum evaluation available under this code.

In summary, the veteran's right shoulder disability does not 
warrant an evaluation in excess of 30 percent under any of 
the applicable diagnostic codes.  The veteran's testimony was 
considered by the Board, and his reports of pain on use and 
some weakness are probative as to the merits of the claim.  
Nevertheless, the requirements for a higher evaluation have 
not been met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for 
the veteran's disability of the right shoulder.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, the veteran commenced the claim when he was 
evaluated as 10 percent disabling.  He was awarded a 20 
percent evaluation, and finally a 30 percent evaluation.  To 
the extent that he argued that he was more severe than 
contemplated by the 10 percent evaluation he was correct and 
was granted a 30 percent evaluation.  However, to the extent 
that an evaluation in excess of 30 percent is sought, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-55 (1990).


Stress fractures of the right and left tibias and the right 
knee disorder.  Disabilities of the knee and leg are rated 
under Diagnostic Codes 5256 through 5263.  The veteran's 
right knee disability has been evaluated as 10 percent 
disabling under Diagnostic Code 5257.  Residuals of the 
bilateral stress fractures have been evaluated as 
noncompensably disabling under Diagnostic Code 5262.

Under Diagnostic Code 5257, a knee impairment with recurrent 
subluxation and lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5260, a noncompensable evaluation is 
warranted for flexion of the leg limited to 60 degrees, a 10 
percent rating is warranted for flexion limited to 45 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 30 percent rating for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable rating is 
warranted for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 20 
percent rating where extension is limited to 15 degrees, and 
a 30 percent rating is warranted where extension is limited 
to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula manifested by malunion, with slight knee or ankle 
disability warrants a 10 percent rating.  Malunion with a 
moderate degree of knee or ankle disability warrants a 20 
percent rating, and malunion with a marked knee or ankle 
disability warrants a 30 percent evaluation.  A 40 percent 
rating may be assigned for nonunion of the tibia and fibula 
when there is loose motion requiring a brace.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

In a VA examination in August 1994, the veteran complained of 
exertionally related bilateral anterior tibial pain.  A bone 
scan in service revealed bilateral tibial stress fractures.  
He also had a right knee twisting accident 2 years prior to 
examination, and complained of exertionally related right 
knee pain.  Examination of the bilateral tibia region 
revealed minimal tenderness on the lateral surfaces of the 
tibia.  No swelling or erythema was noted.  There was no 
exacerbation of pain on ankle dorsiflexion, flexion, or 
plantar flexion.  The right ankle revealed no anatomic 
deformities, swelling, instability, or crepitus.  Moderate 
patellofemoral compression tenderness was noted.  The ROM was 
flexion to 130 degrees and extension to 0 degrees.  A 
neurological examination was normal.  X-rays revealed a 
horizontal linear density near the junction of the middle 
with the distal third of both tibias consistent with old 
healed stress fractures.  The right knee x-rays revealed mild 
degenerative changes about the articular surfaces with some 
knee joint space narrowing laterally and some narrowing at 
the patellofemoral joint space suggestive of chondromalacia 
patellae.  The diagnosis was a history of bilateral tibial 
stress fracture; and chondromalacia patella, mild.

By rating action in September 1994, service connection was 
granted for stress fractures, legs, bilateral; and, a right 
knee disorder.  A noncompensable rating was assigned to each 
from the day after separation.

The veteran submitted a notice of disagreement in October 
1994.

On VA examination in September 1996, the examiner noted 
complaints of pain in the middle third of both legs.  The 
veteran had no symptoms pertaining to the knee joint.  
Examination of the bilateral tibial regions revealed no 
tenderness although the veteran stated he felt pain.  Muscle 
strength was normal and a sensory examination was intact.  
The diagnosis was old healed bilateral tibial stress 
fractures.

On VA examination in May 1997, the examiner noted some 
tenderness to palpation over the lower right patella.  No 
swelling, deformity, or instability was noted. Flexion was to 
110 degrees and extension was to less than 0.  No tenderness, 
swelling, or deformity was noted over the anterior tibias.  
The diagnoses were stress fractures to both tibias in past 
history, recurrent pain as noted; and, occasional right knee 
recurrent pain, chondromalacia.

A hearing was held before a hearing officer at the RO in 
April 1997, in which the veteran testified, in essence, that 
his disorders had worsened.

By rating action in June 1997, a 10 percent rating under 
Diagnostic Code 5257 was assigned for right knee 
chondromalacia, effective from June 30, 1994, the day 
following the veteran's release from service.  The 
noncompensable rating assigned for stress fractures, legs, 
bilateral, was continued but each leg was now individually 
rated.

On VA examination in May 1998, the examiner noted significant 
tenderness to palpation over the right lower patella.  No 
swelling, deformity, or crepitus was noted.  Flexion was to 
120 degrees and extension was from 120 degrees to 0 degrees.  
The diagnosis was right knee, chondromalacia patella.

At a hearing in March 1999, the veteran testified that his 
disabilities continued to worsen.

Subsequently the Board remanded the claims to the RO for 
further development, including a comprehensive examination 
and a medical opinion as to whether the veteran has arthritis 
in the right knee.

On VA examination in October 1999, the examiner noted the 
veteran has not had surgery for his right knee and did not 
use a brace, crutch or cane.  He did not have inflammatory 
arthritis.  A full ROM of the right knee was noted.  There 
was definite crepitus, but no effusion.  The ankles and legs 
were essentially negative.  However the legs were apparently 
still tender and painful.  X-rays of the knees were normal 
with no osseous abnormalities.  Diagnoses were right knee, 
chondromalacia; and, stress fractures, both tibias.

On VA examination in May 2000, the examiner noted no pain on 
motion, tenderness, or inflammation in either knee.  ROM was 
bilateral flexion to 140 degrees and extension to 0 degrees.  
There was crepitus in both knees, greater on the right.  No 
effusion, warmth, erythema, lateral instability, laxity, or 
varus valgus deformity was noted.  There was negative 
anterior and posterior drawer sign, and  McMurray test.  
Tibias were nontender anteriorly from inferior to superior 
extent of bone.  There was no pain in the tibia with 
repetitive step locking, or repetitive dorsiflexion of the 
ankle joints.  The examiner opined that the right knee 
condition was less likely than not representative of a 
degenerative process.  It was more likely than not 
chondromalacia patellae, which often does not show any 
specific radiologic findings.  Regarding the pain in the 
tibias with exertion, the examiner commented that while the 
veteran gave a possible history of stress fractures, this 
diagnosis was less likely symptomatic stress fractures 
compared to shin splints, which occur from repetitive 
cyclical overloading of the bone during time of exertion.  
The examiner stated that this was a more subtle presentation 
than a stress fracture, however it could cause pain in the 
shins at the time of exertion.  It typically did not cause 
pain in between times of exertion.  Also stress fractures 
typically heal within six months of the actual injury.

As noted above, the probative medical evidence of record 
establishes that arthritis is not present in the right knee.  
Consequently, the veteran's service-connected right knee 
disability may not be evaluated under Diagnostic Code 5003. 

The veteran's service-connected right knee disability is 
manifested by complaints of pain and some patellofemoral 
crepitance.  Because the record shows no medical evidence of 
lateral instability or recurrent subluxation of the right 
knee, an increased rating is not warranted under Diagnostic 
Code 5257.  

On VA examination in October 1999, a full ROM of the right 
knee was noted.  On VA examination in May 2000, the examiner 
noted ROM 0 to 140 degrees. Consequently, an increased rating 
is not warranted under either Diagnostic Code 5260 or 5261.  
Accordingly, the Board is of the opinion that the 
manifestations of the veteran's service-connected right knee 
disability are well encompassed by the disability evaluation 
currently in effect, and that an increased evaluation is not 
warranted.

Regarding the residuals of the bilateral tibia stress 
fractures, x-ray examinations have not revealed malunion or 
nonunion of the tibia and fibula.  As malunion of either leg 
with related knee or ankle disability has not been 
demonstrated on examinations during service or since, a 
compensable rating is not assignable under the provisions of 
Diagnostic Code 5262.  In addition, the Board notes that 
examinations of the veteran's feet, knees, and ankles 
including the veteran's most recent examinations in October 
1999 and May 2000, do not identify any functional impairment 
of either knee or ankle sufficient as to warrant the 
assignment of a compensable rating under any alternative 
diagnostic code.  See Diagnostic Codes 5257, 5260, 5261, and 
5271.

In this case the veteran has been reported to have minimal or 
no functional limitation, and his ranges of motion have been 
accomplished without reported pain.  Thus, he does not have 
additional limitation of motion due to functional factors 
that would warrant a compensable evaluation.  The Board notes 
the contentions of the veteran that he experiences right and 
left leg pain on overuse; however, there is no objective 
evidence of any loss of motion due to pain on use or during 
flare-ups to the extent required for a compensable rating.  
38 C.F.R. §§ 4.40, 4.45.

In light of the evidence discussed above, the Board concludes 
that the overall impairment associated with the veteran's 
service-connected right knee chondromalacia is appropriately 
rated as 10 percent disabling under Diagnostic Code 5257.  
Likewise residuals of stress fractures of the right and left 
tibias are also appropriately rated as noncompensable under 
Diagnostic Code 5262.  Higher ratings are not indicated under 
different Codes.  Further, the Board points out that there is 
no question as to which of two evaluations should be applied.  
The provisions of 38 C.F.R. § 4.7, therefore, are not for 
application.  As the preponderance of the evidence is against 
the veteran's claims of entitlement to increased evaluations 
for a right knee disability, and residuals of stress 
fractures of the right and left tibias, the benefit of the 
doubt doctrine is not for application, and the veteran's 
claims must be denied.


Skin disorder.  When an unlisted condition is encountered it 
will be permissible to rate the unlisted condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings, nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20.

VA has evaluated the veteran's skin disorder, tinea pedis, 
as 30 percent disabling under Diagnostic Code 7806.  This 
code provides criteria for rating eczema and provides a 
noncompensable rating with slight, if any, exfoliation, 
exudation or itching when on a nonexposed surface or small 
area.  A rating of 10 percent is assigned when there is 
exfoliation, exudation, or itching involving an exposed area 
or extensive area.  A rating of 30 percent is assigned when 
there is either constant exudation, constant itching, 
extensive lesions or marked disfigurement.  The maximum 
rating, 50 percent, is assigned when there is either 
ulceration, extensive exfoliation or extensive crusting and 
the disability has systemic or nervous manifestations or is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

On VA examination in August 1994, the examiner noted a long 
history of fungal infections of the feet.  There were a few 
fissures in multiple web spaces in the toes, but no evidence 
of onychomycosis of the toenails.  The diagnosis was tinea 
pedis, chronic.

By rating action in September 1994, service connection was 
granted for tinea pedis, rated 0 percent disabling under 
Diagnostic Code 7813.

The veteran submitted an NOD in October 1994.

On VA examination in September 1996, the examiner noted the 
veteran treated his feet with foot powder and cortisone 
cream.  He last saw a physician for his feet in service.  He 
had one occurrence of a rash in his groin and chest which 
cleared.  The examiner noted that the skin of the trunk was 
diffusely dry.  Skin of the groin revealed a well demarcated 
plaque of erythematous, scaly skin.  On the left side of the 
suprapubic area was a well demarcated oval plaque of scaly 
skin.  Skin of both feet were scaly with scales and fissures 
between the toes.  On the soles were a few deeply seated 
vesicles.  The nails of both feet were dystrophic.  The 
diagnosis was xerosis affecting the skin of the trunk; tinea 
cruris with corporis; and, tinea pedis with onychomycosis.

A hearing was held before a hearing officer at the RO in 
April 1997, in which the veteran, in essence, testified as to 
his skin disorder.

By rating action in June 1997, the veteran's tinea pedis was 
rated as 30 percent disabling under Diagnostic Code 7899-7806 
effective June 30, 1994, the day following the veteran's 
release from service.

On VA examination in May 1998, the dermatological examiner 
noted that the veteran's skin on his chest, under his breasts 
and on his abdomen was hyperpigmented with a few macerated 
scales.  The skin of the groin and scrotum was 
lichenificated, scaly, and slightly hyperpigmented.  There 
was an area of depigmentation on the scrotum.  Skin of both 
feet was diffusely keratotic and scaly.  The diagnoses were 
history of tinea versicolor affecting the chest and lower 
abdomen with no active fungus detected; scale changes 
secondary to post inflammatory hyperpigmentation; lichen 
simplex chronicus, groin and scrotum; area of vitiligo or 
post inflammatory depigmentation, scrotum; and tinea pedis.

At a hearing in March 1999, the veteran in essence testified 
that his disabilities continued to worsen.

On VA examination in October 1999, the examiner noted the 
skin of the veteran's feet, specifically of the soles, were 
scaly and slightly hyperkeratotic with scales present between 
the 4th and 5th toes bilaterally.  Both big toenails were 
white and dysthropic.  There were hyperpigmented macules 
affecting the dorsa of most of the toes on both feet.  On the 
right leg there were several perifollicular papules on the 
lateral aspect.  The skin of the groin was hyperpigmented 
lichenificated without scales.  The skin of both the axillae 
was hyperpigmented.  The rest of the skin examination was 
within normal limits.  The diagnosis was tinea pedis with 
onychomycosis with signs of infection; tinea cruris with 
features of lichen simplex chronicus (LSC), mostly post 
inflammatory hyperpigmentation with no active infection; and 
axillae hyperpigmentation secondary to inflammation.

On VA examination in May 2000, examination of the veteran's 
feet revealed areas of skin excoriation and erythema with 
cracking between the 3rd and 4th, and 4th and 5th digits of both 
feet.  There were onychomycosis lesions of all of his nails 
on both feet.  The lateral aspects of both feet also had 
vesicular eruptions with surrounding erythema.  The skin of 
the groin showed skin thickening with excoriation in the 
inner thigh, and posterior scrotum.  There were areas of 
ichthyosis.  The diagnosis was tinea pedis and tinea cruris 
infection involving the feet and inguinal areas.  The 
examiner opined that the veteran had clear involvement which 
more likely than not represented tinea infection which was a 
fungal organism that causes these lesions.

The Board has reviewed the veteran's subjective description 
of the disability he experiences due to his service-
connected disorders of the skin.  Essentially, the veteran 
maintains that this level of disability warrants a rating in 
excess of the current 30 percent schedular rating under 
Diagnostic Code 7806.  While the Board finds that there is 
objective support for the veteran's general characterization 
of his disability, the question of where his disability fits 
into the rating criteria also requires careful consideration 
of the objective evidence.  In this regard, the Board 
concludes that the VA examinations of October 1999 and May 
2000 must be given great probative weight.  Review of these 
VA examination reports reveals that all subjective findings 
necessary for evaluation of the veteran's disability were 
observed and recorded.  Specifically, the reports includes 
observations of the skin of the feet, soles, legs, groin, 
axillae, inner thigh, and scrotum.  The diagnoses were tinea 
pedis with onychomycosis, and tinea cruris with features of 
lichen simplex chronicus (LSC) involving the feet and 
inguinal areas.  The examinations appear complete and 
adequate.  Based on these evaluations and extensive skin 
disorder noted, the Board finds that a rating in excess of 
30 percent is not warranted.

The Board notes that none of the examinations describe 
ulceration, extensive exfoliation or crusting, or any 
systemic or nervous manifestations.  The examiner in May 
2000 noted that the veteran denied any nerve involvement.  
For these reasons, the veteran does not meet the criteria 
for a rating in excess of 30 percent.

The Board also cannot conclude that the disability picture 
as to the veteran's skin disorders are so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 
C.F.R. § 3.321(b) (2001).  The record does not reflect any 
recent or frequent hospital care, and any interference in 
the veteran's employment is not beyond the average 
impairment of earning capacity contemplated by the regular 
schedular criteria.  Consequently, a higher rating on an 
extraschedular basis is not warranted.

The Board finds the VA examinations and outpatient treatment 
records in this case are all consistent with a 30 percent 
evaluation.  In this circumstance, there is no approximate 
balance of positive and negative evidence concerning the 
level of disability for and against the claim.  Therefore, 
the benefit of the doubt doctrine is not for application.

Other Consideration.  In reaching the decisions above, the 
Board has considered whether the veteran is entitled to a 
staged rating pursuant to Fenderson, supra, for the right 
shoulder disorder, the right knee disorder, residuals of the 
stress fractures, and the skin disorder.  However, the record 
does not contain any competent medical evidence showing any 
distinctive periods for which the severity of any of these 
disorders met or nearly approximated the criteria necessary 
for a higher disability rating.  Since the evaluations 
assigned represent the greatest degree of impairment since 
the date of the grant of service connection, "staged ratings" 
are not appropriate.


ORDER

An evaluation in excess of 30 percent for a right shoulder 
disorder is denied.

An evaluation in excess of 10 percent for a right knee 
disorder is denied.

A compensable rating for residuals of a stress fracture of 
the right tibia is denied.

A compensable rating for residuals of a stress fracture of 
the left tibia is denied.

An evaluation in excess of 30 percent for a skin disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


